Citation Nr: 0604669	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-41 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date of total disability rating 
based on individual unemployability (TDIU) earlier than 
September 29, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1953.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).

In September 1985 the Board of Veterans' Appeals (Board) 
referred to the RO the veteran's claim of entitlement to 
secondary service connection for a left arm disorder for 
action.  The veteran's statement of May 1984 had stated the 
claim.

In a letter of October 1985, the RO wrote to the veteran that 
to pursue his claim he must submit evidence that his left arm 
condition began in service.  The veteran, having made no such 
claim, did not respond, and the RO did not develop the 
secondary service connection claim until the veteran restated 
it in September 1999.

The May 1984 claim for secondary service connection for a 
left arm disorder remains pending.  It is referred for 
appropriate action.  Any questions pertaining to disability 
ratings that might eventually result from adjudication of 
this pending claim, including entitlement to TDIU, or 
questions of the effective dates of any resulting entitlement 
are not within the jurisdiction of the instant appeal.

The veteran's statement of February 1987 raised a claim for 
secondary service connection for a nervous condition to which 
VA has never responded.  It is referred for appropriate 
action.


FINDINGS OF FACT

1.  The veteran filed a formal application for TDIU on July 
30, 2003.

2.  The veteran filed an informal claim for increased 
disability compensation and secondary service connection of 
September 29, 1999, that can reasonably be construed to 
encompass a concurrent informal claim for TDIU.

3.  Service connection for reflex sympathetic dystrophy of 
the left upper extremity is effective September 29, 1999.

4.  The veteran's entitlement to TDIU is dependent upon the 
establishment of service connection for reflex sympathetic 
dystrophy of the left upper extremity.

5.  The veteran filed a claim for TDIU more than one year 
after the increase in disability upon which entitlement to 
TDIU is based.


CONCLUSION OF LAW

1.  The veteran filed the claim for TDIU upon which his 
entitlement is based no earlier than September 29, 1999.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.151, 
3.155 (2005).

2.  The effective date of TDIU may not be earlier than 
September 29, 1999.  38 U.S.C.A. § 5110(b) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

The veteran's claim for an earlier effective date for TDIU is 
ancillary to or "down stream" from, the claim of 
entitlement to TDIU.  In a letter of August 2003, prior to 
adjudication of entitlement to TDIU, VA provided the veteran 
notice of matters pertinent to prosecuting a claim for VA 
benefits as mandated by the VCAA.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005) [VCAA notice] and 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Whereas 
the matter of entitlement to an earlier effective date is a 
down stream element in the claims process, additional VCAA 
notice is not required in this case.  VAOPGCPREC 8-2003.  
Nonetheless, VA informed the veteran by letter of March 2004 
of the scope of VA assistance available to him to develop 
evidence to prosecute his claim.

VA has otherwise developed the claim in accordance with the 
regulations governing VA action upon receipt of a notice of 
disagreement, see 38 U.S.C.A. § 7105(d)(1) (West 2002); 
38 C.F.R. § 19.26 (2005); VAOPGCPREC 8-2003.  Consequently, 
VA has discharged its duty to notify and to assist in this 
case.

II.  Earlier Effective Date

The veteran asserts in his January 2004 notice of 
disagreement and in his November 2004 substantive appeal, in 
essence, that the effective date of TDIU should be in 1982, 
which is when the Social Security Administration (SSA) found 
him totally disabled by the same disabilities for which he 
was then or is now service connected.

The general rule of effective dates of awards of disability 
compensation is that the award is effective from the date of 
the claim on which the award is based or from the date 
entitlement arose, whichever date is later, unless there is 
an exception to that rule.  See 38 U.S.C.A. § 5110(a) (West 
2002).  

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.

38 C.F.R. § 3.400 (2005).

There is an exception to that rule for the effective date of 
an award of increased compensation for a service-connected 
disability.  "The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 2005).  Stated slightly 
differently in the implementing regulation, the effective 
date of an increased rating is, "Earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if claim is received within 1 year from such 
date otherwise, date of receipt of claim." 38 C.F.R. 
§ 3.400(o)(2) (2005).

There is no dispute that the veteran filed a formal 
application for TDIU (VA Form 21-8940) on July 30, 2003.  See 
38 C.F.R. § 3.151 (2005).  If this were the claim for TDIU 
that VA granted, see 38 C.F.R. § 3.1(p) (2005) (defining 
claim or application as they pertain to VA benefits), the 
only factual question in the case would whether the veteran 
filed the claim within one year of the earliest date it was 
factually ascertainable that an increase in disability had 
occurred.  38 C.F.R. § 3.400(o)(2) (2005).  If not, the 
effective date of TDIU would be July 30, 2003.  If so, the 
effective date would be the date of the increase.

The date of the formal claim for TDIU was nearly four years 
after the effective date now in effect, and the veteran 
asserts the increase in disability was long before that date.  
Given these facts, and taking the veteran's assertion as 
accurate, the current effective date of TDIU is nearly four 
years earlier than it should be.  38 C.F.R. § 3.400(o)(2) 
(2005).  However, another view of the above scenario is also 
appropriate in this case.  

The September 29, 1999, claim for increased rating and for 
service connection was an informal claim for benefits.  See 
38 C.F.R. § 3.155 (2005) (defining informal claim).  
Liberally construed, it can be deemed a concurrent claim for 
TDIU because the veteran also submitted with the informal 
claim his Social Security Administration administrative 
decision of February 1987 which awarded SSA disability 
benefits effective April 1, 1985 (not in 1982 as the veteran 
misrecollects).

Review of the veteran's statements and submissions of 
evidence from June 1955 to September 29, 1999, show that no 
formal or informal claims for TDIU.  38 C.F.R. §§ 3.151, 
3.155, 3.157 (2005).  Significantly, as the veteran's SSA 
administrative decision shows, he did not claim to be 
unemployable prior to 1985.  In 1982 the veteran made claims 
for temporary total ratings for convalescence from right 
wrist surgery, but these claims do not state a claim for TDIU 
or show the intent to assert entitlement to TDIU necessary to 
constitute a claim.  38 C.F.R. §§ 3.1(p), 3.155 (2005).  
Thus, no document of record prior to the current effective 
date of TDIU is a claim from TDIU in reference to which VA 
can calculate the correct effective date of entitlement to 
TDIU.

Construing the September 29, 1999, informal claim as 
encompassing the claim for TDIU, the same questions are asked 
of the evidence of record: What is the earliest date as of 
which it is factually ascertainable that there was an 
increase in the severity of the service-connected 
disabilities upon which entitlement to TDIU is based?  Did 
the veteran file the claim within one year of that date?

These questions must be asked and answered only in regards to 
the veteran's service-connected disabilities, because his 
entitlement to TDIU is predicated based upon individual 
unemployability due to service-connected disabilities.  The 
effective date of an increased rating, including an award of 
TDIU, cannot predate the effective date of service connection 
of the disabilities upon which the entitlement is based.  See 
Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (no entitlement 
to an increase in compensation, by way of an effective date, 
for time when claimant not otherwise entitled to 
compensation).

The veteran's entitlement to TDIU, the RO stated, and the 
Board concurs, is predicated on the combined disablement 
resulting from all of his service-connected disabilities.  
The December 2003 rating decision that awarded TDIU stated 
that the award was in consideration of the combined schedular 
rating.  See 38 C.F.R. § 4.16(a) (2005).  The disability 
attributable to reflex sympathetic dystrophy of the left 
upper extremity is an indispensable element of the finding of 
entitlement to TDIU.  Its contribution to the veteran's TDIU 
can be seen by noting and comparing the combined disability 
ratings among the October 2000, May 2002, and July 2003 
rating decision.  The combined rating in October 2000 was 40 
percent, too low for the RO to award TDIU on its own 
authority.  See 38 C.F.R. § 4.16 (2005).  Likewise, the May 
2002 rating decision effected a 50 percent combined rating 
upon inclusion of a 10 percent rating for a newly service-
connected scar, still too low for the RO to authorize payment 
of TDIU.  Id.  In July 2003, with the award of service 
connection for reflex sympathetic dystrophy of the left upper 
extremity rated 40 percent disabling, the combined rating 
reached 80 percent, a level of disability at which the RO was 
authorized to award TDIU.  September 29, 1999, is the 
effective date of service connection for reflex sympathetic 
dystrophy of the left upper extremity.  That effective date 
for reflex sympathetic dystrophy of the left upper extremity 
is not at issue.

The veteran's argument that VA should award TDIU from the 
date of entitlement to SSA benefits because VA and SSA based 
the respective findings of unemployability on the same 
medical conditions is without legal merit.  Prior to 
September 29, 1999, the veteran was not entitled to any 
compensation for reflex sympathetic dystrophy of the left 
upper extremity.  Hazan, 10 Vet. App. at 520.  Consequently, 
to the extent that the veteran's entitlement to TDIU is 
predicated on reflex sympathetic dystrophy of the left upper 
extremity, the effective date of TDIU cannot be before the 
effective date of service connection for reflex sympathetic 
dystrophy of the left upper extremity.  Id.

Disregarding for the sake of complete consideration of the 
veteran's claim the effective date of service connection 
concern just discussed, the Board will consider the question 
of the earliest date as of which it is factually 
ascertainable that the disabilities for which the veteran has 
his TDIU rating had increased in severity.  38 C.F.R. 
§ 3.400(o)(2) (2005).  The veteran asserts that he was 
totally disabled due to his [now] service-connected 
disabilities at the time the SSA awarded disability benefits, 
i.e., April 1, 1985.

If the veteran's contention is conceded, his claim is 
defeated.  The only medical evidence from during the year 
prior to the veteran's claim that provides insight into the 
status and duration reflex sympathetic dystrophy is a 
November 1998 statement from a private physician that refers 
to treatment since 1975.  It does not show an increase in 
disability during the year prior to the claim for TDIU.  It 
tends to show consistency rather than change.  As the 
veteran's representative noted, citing regulatory history of 
section 3.400(o)(2), the rule of effective dates of increased 
ratings requires evidence of a definite increase in severity 
rather than evidence of a gradual increase of indeterminate 
duration to warrant an effective date prior to the date of 
the claim.  The other evidence of record predating the 
September 29, 1999, claim shows the status of the veteran's 
RDS from no more recently than August 1995.

In sum, applying the rule for effective dates of increased 
ratings to the evidence of record, the veteran's September 
29, 1999, informal claim for TDI was filed much more than one 
year after the earliest date as of which an increase in 
disability could be factually ascertained.  September 29, 
1999, is the correct effective date of entitlement to TDIU.


ORDER

An effective date of entitlement to TDIU prior to September 
29, 1999, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


